Case 1:20-cr-00087-RPK-RER Document 58 Filed 03/01/21 Page 1 of 4 PageID #: 343

                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
 MEB:ADW                                               271 Cadman Plaza East
 F. #2020R00142                                        Brooklyn, New York 11201



                                                       March 1, 2021

 By ECF

 The Honorable Rachel P. Kovner
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                Re:     United States v. Keith Levy
                        Criminal Docket No. 20-87 (RPK)

 Dear Judge Kovner:

                 The government respectfully submits this motion in limine in advance of the April
 5, 2021 trial in the above-referenced case. The defendant is charged with transmitting an
 interstate threat to kill or injure, in violation of Title 18, United States Code, Section 875(c), in
 connection with a phone call during which the defendant threatened to shoot a Senior Parole
 Officer (“SPO”). As set forth below, the government seeks to admit certain witness testimony
 regarding a 2010 incident in which a New York state parolee shot a parole officer. Because such
 evidence is relevant to the government’s case-in-chief and not substantially outweighed by unfair
 prejudice or confusion of the issues, the Court should grant the motion.

   I.   Factual Background1

              On April 15, 2010, a New York State parolee named Robert Morales went to a
 New York State Division of Parole2 reporting office at 33 Schermerhorn Street in Brooklyn and



        1
          The factual background set forth in the government’s in limine motion to introduce
 certain evidence concerning the defendant’s criminal history and uncharged criminal conduct is
 hereby incorporated by reference. See ECF Dkt No. 37.
        2
          In 2011, the New York State Division of Parole and the New York Department of
 Corrections merged to form a new agency, the New York State Department of Corrections and
 Community Supervision. Before that merger, the state agencies existed separately and
 independently of one another.
Case 1:20-cr-00087-RPK-RER Document 58 Filed 03/01/21 Page 2 of 4 PageID #: 344




 shot Parole Officer Samuel Salters once in the chest.3 Officer Salters survived the shooting.
 Morales was eventually charged with and convicted of attempted murder. News of the shooting
 of Officer Salters spread quickly and became both common knowledge and a cautionary tale
 among other state parole officers. Both the SPO and the parole officer who called the defendant
 on January 27, 2020 (“PO-1”) were aware of the shooting of Officer Salters. Their knowledge of
 that incident informed their interpretation of the defendant’s words on January 27, 2020.

  II.   Applicable Law

                 As the Court is aware, to convict an individual of transmitting an interstate threat
 in violation of 18 U.S.C. § 875(c), the government must prove beyond a reasonable doubt that
 that the person communicated a “true threat,” which is a jury question. United States v. Sovie,
 122 F.3d 122, 125 (2d Cir. 1997) (citing United States v. Kelner, 534 F.2d 1020, 1027 (2d Cir.
 1976)); see United States v. Turner, 720 F.3d 411, 424 (2d Cir. 2013). A true threat is a
 statement “where the speaker means to communicate a serious expression of an intent to commit
 an act of unlawful violence to a particular individual or group of individuals,” though the speaker
 “need not actually intend to carry out the threat.” Virginia v. Black, 538 U.S. 343, 359-60
 (2003). Ambiguous statements or implications can be true threats. See Turner, 720 F.3d at 424
 (the “absence of explicitly threatening language does not preclude the finding of a threat”)
 (citation omitted).

                  The test for whether a statement is a true threat is an objective one—“namely,
 whether an ordinary, reasonable recipient who is familiar with the context of the [threat] would
 interpret it as a threat of injury.” Sovie, 122 F.3d at 125 (citation omitted). “[R]igid adherence
 to the literal meaning of a communication without regard to its reasonable connotations derived
 from its ambience would render the statute powerless against the ingenuity of threateners who
 can instill in the victim’s mind as clear an apprehension of impending injury by an implied
 menace as by a literal threat.” Turner, 720 F.3d at 422 (citation omitted).

                 “[P]roof of the effect of the alleged threat upon the addressee is highly relevant”
 to whether a statement is a true threat. United States v. Malik, 16 F.3d 45, 49 (2d Cir. 1994); see
 also United States v. Davila, 461 F.3d 298, 305 (2d Cir. 2006). Where threats are ambiguous,
 “the recipients’ states of minds and their reactions” are particularly significant in “remov[ing]
 ambiguity by shedding light upon the contexts of the alleged threats.” Malik, 16 F.3d at 50. In
 that regard, evidence that a recipient was aware of previous instances of violence against
 similarly situated people is relevant to the issue of whether a statement is a true threat. See
 United States v. Davis, 876 F.2d 71, 73 (9th Cir. 1989) (per curiam), cert. denied, 493 U.S. 866
 (1989) (federal judge’s testimony “regarding the judge’s knowledge of a prior assassination of a
 federal judge” was properly admitted in trial for violations of 18 U.S.C. §§ 115(a) and 876).




        3
          The shooting was widely reported at the time. The New York Times’ initial coverage
 of the event can be found at https://www.nytimes.com/2010/04/17/nyregion/17parole.html.


                                                  2
Case 1:20-cr-00087-RPK-RER Document 58 Filed 03/01/21 Page 3 of 4 PageID #: 345




 III.   Discussion

                 Testimony by the SPO and PO-1 that they were aware of the 2010 shooting of
 Officer Salters would provide crucial context for how they interpreted the defendant’s
 ambiguous statements. Accordingly, such testimony would be highly probative of whether the
 defendant uttered a true threat. Moreover, because the proffered testimony would be both brief
 and based on events clearly not attributable to the defendant, any unfair prejudice or confusion of
 the issues would be minimal. For those reasons, as explained in more detail below, the
 government respectfully requests that the Court allow the government to elicit from SPO and
 PO-1 at trial testimony regarding their knowledge of the 2010 shooting of Officer Salters and
 how that knowledge affected their interpretation of the defendant’s words.

            A. Testimony Regarding the Shooting of Officer Salters Is Directly Relevant to
               Whether the Defendant Uttered a True Threat

                 An essential element of the government’s case will be proving that the
 defendant’s statement that he wanted to get “the hammer” and shoot the SPO in the face was a
 true threat. Evidence of the SPO’s and PO-1’s states of mind will be highly relevant because
 such evidence will shed light on the context of the alleged threat. See Malik, 16 F.3d at 50
 (recipients’ states of mind and reactions particularly significant to lend context where alleged
 threat is ambiguous). In turn, evidence of their states of mind will necessarily depend in part on
 the officers’ general knowledge and experience as parole officers.

                  In United States v. Davis, Lutrell Davis mailed a letter to the chief district judge
 for the District of Hawaii, threatening to kill both the chief district judge and another district
 judge. 876 F.2d at 72. Davis was convicted at trial of mailing a threatening letter with intent to
 extort and threatening to murder a federal judge with intent to impede, intimidate, interfere with,
 or retaliate against such judge. Id. During the trial, the government introduced evidence of the
 threat to kill the judges, as well as the chief district judge’s knowledge of a prior assassination of
 a federal judge. On appeal, Davis argued that it was erroneous for the trial court to admit
 testimony by the chief district judge “regarding the judge’s knowledge of a prior assassination of
 a federal judge, as well as evidence regarding the steps taken to protect” the chief district judge.
 Id. at 73. The Ninth Circuit summarily rejected this argument, holding that evidence of “the
 recipient’s state of mind, as well as his actions taken in response to the letter, [were] highly
 relevant” in establishing whether the letter contained a true threat. Id. (citing United States v.
 Reynolds, 532 F.2d 1150, 1155-56 (7th Cir. 1976); United States v. Barcley, 452 F.2d 930, 934
 n.6 (8th Cir. 1971)).

                Here, consistent with Davis, testimony by the SPO and PO-1 regarding their
 knowledge of past instances of violence by parolees against parole officers would be highly
 probative of their states of mind, and thus would be key to proving whether the defendant’s
 words were a true threat. The government anticipates that SPO and PO-1 would testify that they
 were aware of the basic facts regarding the 2010 shooting of Officer Salters, that the incident
 was regarded by parole officers as a cautionary tale to be vigilant against possible violence from
 parolees, and that the incident informed their respective interpretations of the defendant’s words.
 Especially because the defendant is likely to argue that his words were ambiguous, testimony
 regarding similar examples of violence against parole officers—i.e., the context of the alleged


                                                   3
Case 1:20-cr-00087-RPK-RER Document 58 Filed 03/01/21 Page 4 of 4 PageID #: 346




 threat—would demonstrate that the SPO’s and PO-1’s interpretations were reasonable. See
 Malik, 16 F.3d at 50. Put another way, evidence that violence similar to the type contained in an
 alleged threat had previously occurred “tends to show that it was reasonable to take the threat
 seriously.” United States v. Carter, Case No. 94-CR-628 (ACW), 1995 WL 480991, at *2 (N.D.
 Ill. Aug. 11, 1995) (citing Davis, 876 F.2d at 73).

            B. The Probative Value of Testimony Regarding the Officer Salters Shooting Would
               Not Be Substantially Outweighed by Unfair Prejudice or Confusion of Issues

                 Any danger of unfair prejudice or confusion created by testimony regarding the
 2010 shooting of Officer Salters would be minimal and would not substantially outweigh its
 probative value. See Fed. R. Evid. 403; United States v. Zackson, 12 F.3d 1178, 1182 (2d Cir.
 1993). The government’s inquiry into the officers’ knowledge of the shooting would be brief
 and would not extend beyond the fact of the shooting and how it informed the SPO’s and PO-1’s
 interpretation of the defendant’s words. And because the testimony would clearly relate to a
 third person’s conduct as opposed to the defendant’s, there would be little risk of prejudice or
 confusion created as to the defendant. In any event, such an inquiry would not be unduly
 prejudicial because the evidence would not be “more inflammatory than the charged crime.”
 United States v. Livoti, 196 F.3d 322, 326 (2d Cir. 1999). Therefore, the government
 respectfully submits that the proffered testimony is admissible pursuant to Federal Rule of
 Evidence 403.4

 IV.    Conclusion

                For the reasons set forth above, the government respectfully requests that it be
 allowed to introduce evidence at trial regarding the SPO’s and PO-1’s knowledge of the 2010
 shooting of Officer Salters and how that knowledge affected their mental states.

                                                      Respectfully submitted,

                                                      SETH D. DUCHARME
                                                      Acting United States Attorney

                                              By:       /s/ Andrew Wang
                                                      Andrew D. Wang
                                                      Assistant U.S. Attorney
                                                      (718) 254-6311

 cc:    Clerk of Court (RPK) (ECF)
        Defense counsel (Email)

        4
          To the extent the Court concludes it is necessary, any potential for undue prejudice can
 be further mitigated by a limiting instruction cautioning to the jury that they are to consider
 testimony regarding the 2010 Officer Salters shooting only for the purpose of evaluating the
 reasonableness of the SPO’s and PO-1’s belief that the defendant’s statements constituted a
 threat.


                                                 4
